Exhibit 10.4

EXECUTIVE CONFIDENTIALITY AND RESTRICTIVE COVENANT AGREEMENT

THIS EXECUTIVE CONFIDENTIALITY AND RESTRICTIVE COVENANT AGREEMENT (the
“Agreement”) is entered into as of                  , 2009 (the “Effective
Date”), between The Hershey Company, a Delaware corporation together with its
subsidiaries and affiliates and its and their respective successors and assigns
(“Employer” or “Company”), and the undersigned officer of Employer
(“Executive”).

WHEREAS, Executive currently serves, or is being hired or promoted to serve, as
an officer of the Company subject to election or appointment by the Company’s
Board of Directors and eligible for participation in the performance stock unit
(“PSU”) program, the restricted stock unit (“RSU”) program and in other equity
grants and future cycles under the Company’s Equity and Incentive Compensation
Program (“E-grade Officer”).

WHEREAS, Employer possesses certain valuable confidential, proprietary and/or
trade secret information (collectively, “Confidential Information,” as further
defined below) that gives Employer a competitive advantage.

WHEREAS, Employer has developed and maintained, at substantial expense and over
a considerable period of time, relationships with customers, suppliers, agents,
licensees, licensors and others that likewise give Employer a competitive
advantage (“Business Relationships”).

WHEREAS, as a result of Executive’s past, future, and/or continued employment as
an E-grade Officer, Executive has been and/or will be and/or will continue to be
given access to, and will assist in, the development and maintenance of
Employer’s Confidential Information and Business Relationships, and it is the
parties’ intent to continue to safeguard such Confidential Information and
Business Relationships both during and after the term of Executive’s employment
with Employer.

WHEREAS, Employer’s reputation and present and future competitive position are
dependent upon Employer’s ability to protect its interests in such Confidential
Information and Business Relationships.

NOW, THEREFORE, in consideration of (i) Employer employing Executive as an
E-grade Officer, (ii) Employer providing and continuing to provide Executive
access to such Confidential Information and Business Relationships,
(iii) Employer making PSU awards, RSU awards and other equity grants to
Executive under the next cycle and all future cycles for which Executive is
eligible, (iv) if applicable, Employer permitting Executive to participate in
and be eligible to receive amounts in the future under defined benefit or
defined contribution supplemental executive retirement plans (DB SERP or DC
SERP, as applicable), and/or (v) other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, Employer and Executive
agree as follows:



--------------------------------------------------------------------------------

1. Non-Disclosure of Confidential Information. Executive acknowledges that due
to the nature of his/her employment and the position of trust that he/she holds
or will hold with Employer, he/she will have special access to, learn, be
provided with, and in some cases will prepare and create for Employer, trade
secrets and other confidential and proprietary information relating to
Employer’s business, including, but not limited to, information about Employer’s
manufacturing processes; manuals, recipes and ingredient percentages;
engineering drawings; product and process research and development; new product
information; cost information; supplier data; strategic business information;
information related to Employer’s legal strategies or legal advice rendered to
Employer; marketing, financial and business development information, plans,
forecasts, reports and budgets; customer information; new product strategies,
plans and project activities; and acquisition and divestiture strategies, plans
and project activities (collectively, “Confidential Information”). Executive
acknowledges and agrees that Confidential Information, whether or not in written
form, is the exclusive property of Employer, that it has been and will continue
to be of critical importance to the business of Employer, and that the
disclosure of it to, or use of it by, competitors and others will cause Employer
substantial and irreparable harm. Accordingly, Executive will not, either during
his/her employment or at any time after the termination (whether voluntary or
involuntary, and regardless of reason) of such employment with Employer, use, or
disclose any Confidential Information relating to the business of Employer which
is not generally available to the public. Notwithstanding the foregoing
provisions of this Paragraph 1, Executive may disclose or use any such
information (i) when such disclosure or use may be required or appropriate in
the good faith judgment of Executive in the course of performing his/her duties
to Employer and in accordance with Employer policies and procedures, (ii) when
required by a court of law, by any governmental agency having supervisory
authority over Executive or the business of Employer, or by any administrative
or legislative body (including a committee thereof) with apparent jurisdiction,
or (iii) with the prior written consent of Employer’s Chief Executive Officer
(“CEO”) or Board of Directors (“Board”) (provided that, if Executive is CEO,
such consent must be by the Board). Notwithstanding anything herein to the
contrary, Executive understands and agrees that his/her obligations under this
Agreement shall be in addition to, rather than in lieu of, any obligations
Executive may have under any applicable statute or at common law.

2. Non-Competition. Executive acknowledges that Employer is engaged,
domestically and worldwide, in the business of developing, producing, marketing,
selling and distributing chocolate, confectionery, confectionery-related snack
and chocolate-related products (“Employer’s Business”). Executive acknowledges
that due to the nature of his/her employment with Employer, he/she has and will
have special access to, contact with, and Confidential Information about,
Employer’s Business and Business Relationships. Executive acknowledges that
Employer has incurred considerable expense and invested considerable time and
resources in developing its Confidential Information and Business Relationships,
and that such Confidential Information and Business Relationships are critical
to the success of Employer’s Business. Accordingly, both (i) during the term of
his/her employment with Employer, and (ii) for a period of twelve (12) months
following the termination of his/her employment (whether voluntary or
involuntary, and regardless of reason), Executive, except in the performance of
his/her duties to Employer, shall not, in any geographic area where Employer
conducts business or where Employer’s products are sold, without the prior
written consent of Employer’s Chief People Officer, CEO and the Chair of the
Compensation and Executive Organization Committee of Employer’s Board of
Directors (provided that, if Executive is CEO, such consent must be by the

 

A-2



--------------------------------------------------------------------------------

Board of Directors), directly or indirectly serve or act in a consulting,
executive or managerial capacity, or engage in oversight of any person who
serves or acts in a consulting, executive or managerial capacity, as an officer,
director, employee, consultant, advisor, independent contractor, agent or
representative, for the domestic or worldwide chocolate, confectionery,
confectionery-related snack or chocolate-related businesses of any person or
entity that is in competition with any of the aspects of Employer’s Business.
For purposes of clarification, Executive will not be deemed to be involved in a
business in competition with Employer’s Business, and accordingly this paragraph
2 will not be violated, by the Executive (A) providing services to a subsidiary,
division or unit of an entity (a “parent company”) that engages, directly or
indirectly, in any competitive business described above, so long as Executive
and the subsidiary, division or unit to which he/she is providing services do
not engage in any such competitive business, or (B) serving in a consulting,
executive or managerial capacity of a parent company that engages, directly or
indirectly, in any competitive business described above, so long as the gross
revenues from such competitive businesses constituted less than 10% of
consolidated annual gross revenues for the parent company’s most recently
completed fiscal year.

3. Non-Solicitation; Non-Disparagement. Both (i) during the term of his/her
employment by Employer, and (ii) for a period of twelve (12) months following
the termination of his/her employment (whether voluntary or involuntary, and
regardless of reason), Executive, except in the performance of his/her duties to
Employer, shall not directly or indirectly (including as an officer, director,
employee, consultant, advisor, agent or representative), for himself/herself or
on behalf of any other person or entity:

(a) for any purpose that is in competition with any of the aspects of Employer’s
Business, solicit, take away or engage, or participate in soliciting, taking
away or engaging, any customers, suppliers, agents, licensees or licensors of
Employer with whom Executive had contact while employed by Employer, or about
whom Employer had access to confidential information as a result of Executive’s
employment by Employer; or

(b) knowingly recruit or solicit, or participate in recruiting or soliciting,
any of Employer’s employees, or communicate, except in the case of a reference
described in the last sentence of this paragraph, with any other person or
entity about the nature, quality or quantity of work, or any special knowledge
or personal characteristics, of any person employed by Employer. If Executive
should wish to discuss possible employment with any then-current employee of
Employer during the period set forth above, Executive may request written
permission to do so from the most senior human resources officer of Employer who
may, in his/her discretion, grant a written exception to the no solicitation
covenant set forth immediately above; provided, however, Executive shall not
discuss any such employment possibility with any such employee prior to such
permission. Notwithstanding the foregoing, the provisions of this paragraph
shall not be violated by (i) general advertising or solicitation not
specifically targeted at employees of Employer, (ii) Executive serving as a
reference, upon request, for any employee of Employer, or (iii) actions taken by
any person or entity with which Executive is associated if Executive is not
personally involved in any manner in the matter and has not identified such
employee for recruiting or solicitation.

 

A-3



--------------------------------------------------------------------------------

In addition, both (i) during the term of his/her employment by Employer, and
(ii) following the termination of his/her employment (whether voluntary or
involuntary, and regardless of reason), Executive shall not knowingly, willfully
and with intent to harm Employer make any public statements that disparage
Employer, its employees, officers, directors, products or services, provided
that, notwithstanding the foregoing, truthful statements made in the course of
sworn testimony in administrative, judicial or arbitral proceedings (including,
without limitation, depositions in connection with such proceedings), normal
competitive-type statements, and statements made in the good faith performance
of the Executive’s duties to Employer shall not constitute a violation of this
clause.

4. Violation of Paragraphs 1, 2 or 3. Executive acknowledges Employer’s valid
and protectable interest in aligning the long-term interests of valued employees
with those of Employer by providing Executive an ownership interest in the
Employer through the PSU program and other equity incentive programs and
otherwise, and likewise acknowledges Employer’s valid and protectable interest
in preventing former employees whose interests become adverse to the Employer
from maintaining an ownership or other interest in the Employer. Accordingly,
Executive agrees that if he/she violates any of paragraphs 1, 2 or 3 above (the
date on which any such violation occurs is the “Date of Breach”), Employer may,
in its sole discretion, in addition to any other remedies available to it at law
(including without limitation monetary damages) or in equity (including without
limitation temporary, preliminary and/or permanent injunctive relief):

(a) cancel any unvested portion of any and all PSU and RSU awards;

(b) cancel any unexercised stock options;

(c) require Executive to pay Employer the full value of any benefits received by
Executive during the period twelve (12) months prior to Executive’s last date of
employment through the Date of Breach, from (i) PSUs, (ii) RSUs, and (iii) the
exercise of any options;

(d) cancel any unpaid benefits of Executive under the DB SERP and DC SERP;
and/or

(e) require Executive to pay Employer the full value of any benefits already
received by Executive under the DB SERP or DC SERP (including for this purpose
amounts that would have been received but for Executive’s election to defer such
amounts under the Deferred Compensation Plan).

Moreover, if Employer seeks temporary, preliminary and/or permanent injunctive
relief for a violation or threatened violation of paragraphs 1, 2 or 3 above,
Executive hereby expressly consents to the entry of such relief against him/her
by a court of competent jurisdiction. Executive further agrees that in the event
he/she later believes that any provision hereof is not enforceable for any
reason, Executive will not act in violation of any such provision until such
time as a court of competent jurisdiction enters a final judgment with respect
to enforceability.

5. Entire Agreement. Executive acknowledges and agrees that (a) this Agreement
includes the entire agreement and understanding between the parties with respect
to the subject matter hereof, and may be amended, modified or changed only by a
written instrument executed

 

A-4



--------------------------------------------------------------------------------

by Executive and Employer, and (b) violation of paragraphs 1, 2 or 3 hereof may
cause Executive to lose the right to receive, or may obligate Executive to repay
to Employer, amounts awarded or accrued under various plans and programs of
Employer as described herein and that, to the extent any effect of this
Agreement upon such amounts may be inconsistent with the terms and conditions of
such plans or programs as in effect on the date hereof (including without
limitation as set forth in the Long Term Incentive Program Participation
Agreement to which Executive may be a party), this Agreement shall constitute an
amendment of such terms and conditions and Executive’s consent thereto. No
provision of this Agreement may be waived except by a writing executed and
delivered by the party sought to be charged. Any such written waiver will be
effective only with respect to the event or circumstance described therein and
not with respect to any other event or circumstance, unless such waiver
expressly provides to the contrary.

6. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Pennsylvania, without reference to principles of
conflict of laws.

(b) All notices and other communications hereunder shall be in writing; shall be
delivered by hand delivery to the other party or mailed by registered or
certified mail, return receipt requested, postage prepaid or by a nationally
recognized courier service such as Federal Express; shall be deemed delivered
upon actual receipt; and shall be addressed as follows:

If to Employer:

The Hershey Company

100 Crystal A Drive

Hershey, Pennsylvania 17033

ATTN: Chief People Officer

If to Executive:

At the address set forth with the signature below,

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.

(c) Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction will, as to such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction will
not invalidate or render unenforceable such provision in any other jurisdiction.

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
as of the date first set forth above.

 

A-5



--------------------------------------------------------------------------------

EXECUTIVE:

 

Print Name and Address:

 

 

 

EMPLOYER: The Hershey Company, a Delaware corporation By:  

 

  Burton H. Snyder   Senior Vice President, General Counsel and Secretary

 

A-6